Case 2:20-cv-00647-TC Document 3-5 Filed 09/24/20 PageID.46 Page 1 of 4




                                EXHIBIT A4




                                                                      100
Case 2:20-cv-00647-TC Document 3-5 Filed 09/24/20 PageID.47 Page 2 of 4




                                                                      101
Case 2:20-cv-00647-TC Document 3-5 Filed 09/24/20 PageID.48 Page 3 of 4




                                                                      102
Case 2:20-cv-00647-TC Document 3-5 Filed 09/24/20 PageID.49 Page 4 of 4




                                                                      103
